

EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the “Agreement”) dated April 28, 2010 by and between Nu
Horizons Electronics Corp. (the “Company”) and Martin Kent (the “Executive”).
 
The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;
 
Executive desires to accept such employment and enter into such an agreement;
 
In consideration of the promises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:
 
1.      Term of Employment.  Subject to the provisions of Section 9 of this
Agreement, Executive shall be employed by the Company for a period commencing on
May 3, 2010 (the “Effective Date”) and ending on the fourth anniversary of the
Effective Date (the “Initial Term”) on the terms and subject to the conditions
set forth in this Agreement. The Initial Term shall be automatically extended
for successive one-year periods (the “Additional Terms”) unless either party
provides at least ninety (90) days’ written notice of its intent not to extend
the term of the Agreement. The Initial Term and any Additional Terms shall be
referred to as the “Employment Term.” In the event of delivery of such notice,
the Agreement and Executive’s employment shall terminate at the end of the
Initial Term or Additional Term, as the case may be. The provisions of
Sections 10 of this Agreement shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.
 
2.      Position.
 
a.           During the Employment Term, Executive shall serve as the Company’s
President and Chief Executive Officer.  The Executive shall report to the
Company’s Board of Directors (the “Board”) regarding the Company’s business
operations.  The Executive shall oversee and manage the affairs of the Company’s
business, and shall have overall supervision and control of the Company’s
day-to-day business activities consistent with the Company’s past business
practices.  During the Employment Term, the Executive shall be granted such
additional authority as may be required from time to time by the Board,
consistent with the Executive’s position with the Company.
 
b.           The Executive shall be nominated to serve as a member of the
Board.  Upon any election of the Executive to serve on the Board or the board of
directors of any of the Company’s subsidiaries or affiliates, he will serve as a
director thereof without additional compensation.
 
c.           During the Employment Term, Executive shall perform faithfully and
loyally and to the best of Executive’s abilities, the duties assigned to
Executive hereunder.  Executive shall use Executive’s best efforts, skills, and
abilities to promote the business and interests of the Company in a professional
manner.  During the Employment Term, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
which would conflict or interfere with the rendition of such services, either
directly or indirectly, without the prior written consent of the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
d.           Executive shall provide services hereunder primarily from the
Company’s offices in Coventry, England until he secures the appropriate visa to
work in the United States, after which Executive shall provide services
primarily from the Company’s offices in Melville, New York.  Executive agrees to
cooperate with the Company in providing documentation that will facilitate the
issuance of a visa for this purpose.
 
3.      Base Salary.  During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of $425,000 (the “Base Salary”),
payable in regular installments in accordance with the Company’s usual payment
practices for senior executives.
 
4.      Bonus Compensation.  In addition to Base Salary, Executive shall be
entitled to an incentive bonus for each fiscal year during the Employment Term,
based upon Executive’s performance relative to specified quantitative goals (the
“Quantitative Bonus”) and qualitative goals (the “Qualitative Bonus” and,
together with the Quantitative Bonus, the “Bonus”) to be mutually agreed, which
goals will be approved by the Board and the Compensation Committee of the Board
in respect of each such fiscal year. The Bonus shall be paid to Executive no
later than 30 days following the delivery to the Company by its independent
registered public accounting firm of such firm’s signed, final report with
respect to the Company’s consolidated financial statements for the applicable
completed fiscal year. In order for any Bonus to be earned and received by
Executive, Executive must be employed and in good standing on the last day of
the relevant fiscal year.
 
a.           Quantitative Bonus: The Quantitative Bonus, if any, will be in
amount up to 70% of the Executive’s Base Salary (i.e. $297,500) (the “Maximum
Quantitative Bonus”).  The amount of the Quantitative Bonus will be calculated
based on reaching a minimum achievement goal (the “Minimum”), at which level
Executive shall begin to have the right to receive a portion of such
Quantitative Bonus, a target achievement goal (the “Target”), where Executive
shall have the right to receive one-half of the Maximum Quantitative Bonus, and
an overachievement goal (the “Maximum”), where Executive shall have the right to
receive the maximum incentive amount of the Maximum Quantitative Bonus. The
actual incentive payment amount will be calculated, based on actual results
attained, prorated on a straight-line basis between the Minimum and the Target,
or the Target and the Maximum, as applicable.
 
 
(i)
For the Company’s fiscal year ending February 28, 2011 (“Fiscal 2011”), the
Quantitative Bonus will be calculated based on the Company’s achievement of
certain levels of consolidated pre-tax income in an amount to be determined, and
may exclude the impact of charges for extraordinary, unusual, non-recurring or
other items that the Compensation Committee determines should not be
included.  The Quantitative Bonus payable to Employee shall be calculated, based
on actual results of the Company in respect of Fiscal 2011, prorated on a
straight-line basis between the Minimum and the Target, or the Target and the
Maximum, whichever is applicable.

 
 
2

--------------------------------------------------------------------------------

 
 
b.           Qualitative Bonus: The Qualitative Bonus, if any, shall be in an
amount up to 30% of the Executive’s Base Salary (i.e. $127,500), with a target
bonus in an amount equal to 15% of the Executive’s Base Salary (i.e. $63,750).
The Qualitative Bonus amount will be such amount as the Board and the
Compensation Committee shall determine in their sole and absolute
discretion.  All or any portion of the Qualitative Bonus may be paid in the form
of stock compensation in the sole and absolute discretion of the Board and
Compensation Committee.
 
5.      Stock Options:  On the business day following the date hereof, the Board
will grant to Executive options to acquire 360,000 shares of the Company’s
common stock (the “Stock Options”).  The Stock Options will have the terms set
forth below and be otherwise subject to the terms of the Company’s 2002 Key
Employee Stock Incentive Plan:
 
a.           an exercise price equal to the closing stock price on the date of
grant;
 
b.           a term of 10 years from the date of grant;
 
c.           vest in four equal annual installments commencing on the first
anniversary of the date of grant; provided, that Executive shall not be
permitted to exercise any such vested options unless the closing stock price of
the common stock shall be no less than $5.00 per share for at least 10
consecutive trading days prior to the date of exercise; and
 
d.           automatically become fully exercisable without regard to price in
the event of a sale or change of control of the Company.
 
6.      Employee Benefits.
 
a.           Executive and his spouse shall be entitled to all benefits
available to other of the senior executives and their spouses, including health,
dental and other insurance programs and 401(k) plans, if any, subject in each
case to the generally applicable terms and conditions of the plan or program in
question.  Notwithstanding the foregoing, these benefits may be modified or
eliminated at the Company’s sole discretion, at any time, without compensation
or notice to Executive.
 
b.           Executive shall be entitled to four weeks’ paid vacation
annually.  Vacation shall be taken at such times so as not to materially
interfere with the performance of Executive’s duties hereunder and the schedule
of which shall be as mutually agreed upon by Executive and the
Company.  Executive may not carry forward accrued unused vacation, if any, to
any subsequent calendar year.
 
c.           During Executive’s employment hereunder, the Company shall provide
the Executive with a monthly car allowance of $1,000.
 
d.           The Company shall reimburse the Executive for twelve (12)
round-trip business class airline tickets from the United Kingdom to New York
during the first year of Employment Term to be used by Executive and/or
Executive’s family members. For the purposes of this Agreement, “family members”
shall mean Executive’s spouse, parents, children and siblings, whether by blood,
marriage or adoption.
 
 
3

--------------------------------------------------------------------------------

 
 
7.      Relocation Expenses. The Company shall reimburse Executive for living
expenses actually incurred by Executive to live on Long Island, New York before
he moves into a permanent residence on Long Island during the first year of the
Employment Term in an amount not to exceed $30,000.  The Company shall reimburse
Executive for the reasonable moving costs and expenses incurred by the Executive
in connection with the physical move to the Long Island, New York area in an
amount not to exceed $50,000.  The Company shall reimburse Executive for legal
expenses associated with the physical move to the Long Island, New York area in
an amount not to exceed $5,000.
 
8.      Reimbursement of Expenses.  During the Employment Term, the Executive
may incur reasonable expenses in connection with conducting and promoting the
business and affairs of the Company, including expenses for travel and similar
items, subject to reasonable limitations and restrictions set by the Company
from time to time.  The Company will reimburse the Executive for such business
expenses and any other expenses for which he has the right to reimbursement
hereunder upon the presentation by the Executive of an itemized account of such
expenditures, consistent with procedures established by the Company, together
with such bills, receipts or other documentary evidence as shall be required by
the Company for tax or accounting purposes which reimbursement shall be made at
the times provided and otherwise in accordance with the Company’s reimbursement
policy.
 
9.      Termination.
 
a.           Notwithstanding anything in this Agreement to the contrary, the
Company shall have the right to terminate this Agreement at any time, with or
without cause.
 
b.           Should the Company terminate this Agreement “for cause” or the
Executive terminates this Agreement without “good reason,” the Executive shall
be paid his Base Salary through the date of termination and shall be reimbursed
for any expenses properly incurred prior to the date of termination, but shall
have no further entitlement to compensation, benefits or other remuneration
whatsoever.  For purposes of this Agreement, “for cause” shall mean:
 
(1)                           Any material breach by Executive of the terms of
this Agreement or intentional refusal by the Executive to perform his duties
hereunder; or
 
(2)                           Any act by the Executive constituting a felony
under the laws of the State of New York or the United States, or any act which
is dishonest, deceitful, or involves moral turpitude or which results in
material gain or personal enrichment at the expense of the Company; or
 
(3)                           Any act by the Executive constituting a violation
of the Company's harassment, discrimination, electronic communications and code
of conduct policies; or
 
(4)                           Any failure or refusal by the Executive to act
subject to and in accordance with the lawful direction of the Company or its
agents; or
 
 
4

--------------------------------------------------------------------------------

 
 
(5)                           Any willful, intentional or grossly negligent act
by the Executive having the effect of injuring the reputation of the Company.
 
c.           Should the Company elect to terminate this Agreement without cause
or the Executive terminates this Agreement for “good reason,” provided that the
Executive executes a separation agreement and general release, the Executive
shall be entitled to receive (i) his Base Salary through the date of
termination, (ii) any earned but unused vacation, (iii) any unreimbursed
expenses properly incurred prior to the last day of work, and (iv) severance pay
equal to six months’ of the Executive’s Base Salary, which shall be payable over
such six-month period.  For purposes of this Agreement, “good reason” shall mean
(A) the failure of the Company to pay or cause to be paid Executive’s Base
Salary or Bonus when due hereunder or (B) any substantial and sustained
diminution in Executive’s authority or responsibilities from those described in
Section 2 hereof; provided that either of the events described in clauses (A)
and (B) of this Section shall constitute good reason only if the Company fails
to cure such event within 45 days after receipt from Executive of written notice
of the event which constitutes good reason; provided, further, that “good
reason” shall cease to exist for an event on the 60th day following the later of
its occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.
 
d. Should this Agreement terminate due to the Executive’s death or disability,
the Executive shall be paid his Base Salary through the date of termination and
shall be reimbursed for any expenses properly incurred prior to the date of
termination, but shall have no further entitlement to compensation, benefits or
other remuneration whatsoever. For purposes of this Agreement, “disability”
shall mean a physical or mental condition which prevents Executive from
performing the essential functions of his position with the Company, with or
without a reasonable accommodation, for more than ninety (90) consecutive
calendar days or for more than ninety (90) Business Days in any 365-day period.
For the purposes of this Agreement, a “Business Day” shall mean the days between
and including Monday to Friday and do not include public holidays and week-ends.
 
e. Should the Executive elect to terminate this Agreement without “good reason,”
Executive agrees that he shall give the Company three (3) months’ notice of his
intent to terminate his employment (the “Notice Period”). During the Notice
Period, the Executive will continue to be entitled to receive his Base Salary
(but not any performance bonus), his fiduciary duties and his obligations to the
Company will continue, and Executive shall cooperate in the transition of his
responsibilities. The Company shall have the right, in its sole discretion, to
direct that the Executive no longer come into the office during the Notice
Period.
 
f.           If the Executive’s employment is terminated by the Company other
than “for cause” on or before the first anniversary of the Effective Date, in
addition to any other amounts payable pursuant to this Section 9, the Company
shall reimburse the Executive for expenses actually incurred by him in an amount
not to exceed $50,000 in connection with his physical relocation to the United
Kingdom, together with real estate commissions and legal expenses actually
incurred by the Executive in connection with the sale of his Long Island home in
an amount not to exceed $50,000.
 
 
5

--------------------------------------------------------------------------------

 
 
g.           Upon termination of Executive’s employment for any reason,
Executive shall resign, as of the date of such termination and to the extent
applicable, from the Board (and any committees thereof) and the Board of
Directors (and any committees thereof) of any of the Company’s affiliates.
 
10. Restrictive Covenants.
 
a.           Confidential Information.  During and after the Employment Term,
Executive shall not, directly or indirectly in one or a series of transactions,
disclose to any person, or use or otherwise exploit for his own benefit or for
the benefit of anyone other than the Company, any Confidential Information of
the Company (as hereinafter defined), whether or not reduced to writing or
physical embodiment and whether prepared by Executive or not.  Confidential
Information may be disclosed in good faith by Executive in connection with the
performance of his duties under this Agreement.  Executive shall have no
obligation hereunder to keep any Confidential Information confidential if and to
the extent disclosure of any thereof is specifically required by law; provided,
however, that in the event disclosure is required by law, Executive shall
provide the Company with prompt notice of such requirement, prior to making the
disclosure, so that the Company may seek an appropriate protective order.  The
terms of this Section 10 shall survive the termination of Executive’s employment
with the Company, regardless of who terminates the Agreement, or the reasons
therefor.  At the conclusion of Executive’s employment with the Company, for any
reason, Executive shall immediately return and deliver to the Company any and
all computers, hard drives, papers, books, records, documents, memoranda,
manuals, e-mail, electronic or magnetic recordings or data, including all copies
thereof, laptops, pagers, personal digital assistants, cell phones, corporate
credit cards, keys, and/or access cards, and any other property  belonging to
the Company or any affiliate, containing Confidential Information, or relating
to the Company or any affiliate’s business, which are in Executive’s possession,
whether prepared by Executive or others.  If at any time after termination of
Executive’s employment with the Company, for any reason, Executive determines
that Executive has any Confidential Information in Executive’s possession or
control, Executive shall immediately return to the Company all such Confidential
Information in Executive’s possession or control, including all copies and
portions thereof.  For purposes of this Agreement, “Confidential Information”
means information, regardless of form or characteristic, which: (a) the Company
does not make available to the public, industry, or third parties; and (b)
relates to the Company’s business operations, products, processes, business
plans, purchasing, marketing, clients, suppliers, or service
providers.  “Confidential Information” includes, but is not limited to the
following: financial information and data; cost, margin and profit information
and data; business plans; customer lists; research; development plans and
strategies; new product ideas; sales and marketing plans and strategies; price
information and policies; and any confidential information that has been
entrusted to the Company by another person or entity under an obligation of
confidentiality.
 
b.           Non-Competition.  While actually employed and for a period of
twelve (12) months following the termination of employment (the “Restricted
Period”), Executive shall not engage in any Competitive Activity
 
 
6

--------------------------------------------------------------------------------

 

c.           Non-Solicitation of Executives.  During the Employment Term and the
Restricted Period, Executive shall not, directly or indirectly:  (1) solicit,
induce, or attempt to influence, any employee of the Company, its subsidiaries
or affiliates to terminate their employment with the Company, its subsidiaries
or affiliates; or (2) solicit, hire or retain as an employee or independent
contractor, or assist any third party in the solicitation, hiring, or retention
as an employee or independent contractor, any person who during the previous
12 months was an employee of the Company, or any of its subsidiaries or
affiliates.
 
d.           Non-Solicitation of Clients or Potential Clients.  During the
Employment Term and the Restricted Period, Executive shall not, directly or
indirectly, solicit any Client or Potential Client of the Company, its
subsidiaries or affiliates with whom Executive had contact or a relationship,
directly or indirectly, during and within the scope of his employment with the
Company or any of its subsidiaries or affiliates, for the purpose or with the
intent of encouraging or inducing such Client or Potential Client to curtail,
limit, or cancel their business with the Company, its subsidiaries or
affiliates.
 
e.           Acknowledgement.  Executive acknowledges and agrees that the time
periods referred to in the paragraphs above are reasonable and valid in duration
and scope and in all other respects.  Executive also represents that Executive’s
financial resources, experience and capabilities are such that the enforcement
of the foregoing covenants will not prevent Executive from earning a livelihood,
and acknowledges that it would cause the Company serious and irreparable injury
and cost if Executive were to use his ability and knowledge in competition with
the Company or to otherwise breach the obligations contained in this
Agreement.  If the scope of any of the restrictions set forth above are deemed
by any arbitration panel, court or other tribunal to be too broad to permit
enforcement of such restriction to its full extent, then such restriction shall
be enforced to the maximum extent permitted by law, and Executive hereby
consents and agree that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.
 
f.           Liquidated Damages.  The parties hereto agree that the damages that
may be suffered by the Company as a result of any violations of Section 10 would
be extremely difficult to ascertain.  Accordingly, the Executive and the Company
agree that in the event of an actual breach by Executive of Section 10, the
Company shall be entitled to preliminary and permanent injunctions enjoining
Executive from violating such provisions and Executive shall pay to the Company,
as liquidated damages, and not as a penalty, an amount equal to 100% of
Executive Revenues during the twelve month period immediately preceding the
termination of Executive’s employment with the Company (“Liquidated
Damages’).  The Executive shall also be required to pay the Company an amount
equal to the excess, if any of (A) the amount of commissions earned by the
Executive and the Executive’s new employer as a direct or indirect result of the
Executive’s efforts during the Restricted Period, over (B) the Liquidated
Damages.  The parties further agree that in the event of a threatened breach by
the Executive of Section 10, the Company shall be entitled to preliminary and
permanent injunctions enjoining Executive from violating such provisions.  In
the event the liquidated damages provision of this Section 10 is determined to
be void or otherwise inapplicable or unenforceable, the Company shall have the
right to avail itself of any and all other remedies without limitation.
 
7

--------------------------------------------------------------------------------


 
g.           Definitions.
 

(i)  “Competitive Activity” means that Executive, whether acting alone or in
conjunction with others, directly or indirectly (x) Renders services for any
organization or engages (either as owner, investor, partner, stockholder,
employer, employee, consultant, advisor, or director) directly or indirectly, in
any business which is or becomes competitive with the business of the Company,
its subsidiaries or affiliates; or (y) Induces any customer or Client of the
Company, its subsidiaries or affiliates with whom Executive had contacts or
relationships, directly or indirectly, during and within the scope of his
employment with the Company or any of its subsidiaries or affiliates, to
curtail, limit, or cancel their business with the Company, its subsidiaries or
affiliates.  Executive reserves the right to seek clarification regarding
whether activity falls within the scope of “Competitive Activity,” as defined
herein, by submitting a written request for clarification to the Board and
General Counsel.  The Board and General Counsel shall determine whether such
activity is prohibited under this provision of the Agreement and provide a
written response within a reasonable period of time which shall not exceed
thirty (30) days. Notwithstanding the foregoing, Competitive Activity shall not
mean the purchase of stock or other securities of an organization or business so
long as it is listed upon a recognized securities exchange or traded
over-the-counter and such investment does not represent a greater than five
percent equity interest in the organization or business.
 
(ii)  “Client” means a person or entity to or from which the Company purchased
products or to or for which the Company otherwise performed work or provided
services during the two-year period prior to the termination of Executive's
employment; and “Potential Client” means a person or entity the Company
solicited, contacted or submitted a proposal for the purchase or sale of
products, performance of work or services during said two year period.
 
11. Representations and Warranties.  The Executive represents and warrants to
the Company that he is not bound by any agreement or any other existing or
previous obligation or business relationship which conflicts with, or may
conflict with, or which will or could prevent the full performance of
Executive's duties and obligation hereunder, Executive's acceptance of
employment with the Company will not cause Executive to be in breach of any
employment or other agreement. In addition, Executive agrees to follow
Executive's policies and procedures contained in the Company's Code of Business
Conduct and Ethics, which Code may be amended from time to time. In the event of
any conflict between the terms of this Agreement and the Code, the terms of this
Agreement shall be controlling.
 
12. Miscellaneous.
 
a.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
irrespective of any conflict of law principles.  Executive consents to the
jurisdiction of the state courts of and federal courts located in the State of
New York for the enforcement of the obligations evidenced by this Agreement and
expressly waives any defense based upon venue or forum non conveniens.
 
b.           Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company.  There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein.  This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
c.           No Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
 
d.           Severability.  In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.
 
e.           Assignment.  This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive.  Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect.  This Agreement may
be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company.  Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.
 
f.           Set Off.  The Company’s obligation to pay Executive the amounts due
hereunder shall be subject to set-off, counterclaim or recoupment of amounts
owed by Executive to the Company or its affiliates.
 
g.           Compliance with IRC Section 409A.  Notwithstanding anything herein
to the contrary, (i) if at the time of Executive’s termination of employment
with the Company Executive is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax.
 
h.           Successors; Binding Agreement.  This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
i.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
 
 
9

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Nu Horizons Electronics Corp.
70 Maxess Road,
Melville, New York 11747
Attn: Richard Schuster
Facsimile: (631) 396- 5060


with a copy to:
 
Nancy D. Lieberman, Esq.
Farrell Fritz, PC
1320 RexCorp Plaza
Uniondale, NY  11556
Facsimile:  (516) 227-0777


If to Executive:
 
To the most recent address of Executive set forth in the personnel records of
the Company.
 
j.           Prior Agreements  This Agreement supersedes all prior agreements
and understandings (including verbal agreements) between Executive and the
Company and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.
 
k.           Cooperation.  Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder.  This provision shall survive any termination of this
Agreement.
 
l.           Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
m.           Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
Nu Horizons Electronics Corp.
 
Martin Kent
     
By:
/s/ Richard Schuster
 
/s/ Martin Kent
Name:
   Richard Schuster
   
Title:
   Interim President
     
   Senior Executive Vice President
     
   and Chief Operating Officer
   

 
 
11

--------------------------------------------------------------------------------

 